DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-11 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann.
Erdmann: Age tailored nutritional compositions with varying protein content; WO 2015/078938 A1; published: 6/04/2015.


Independent claim 10
Erdmann  teaches a method for providing nutrition to an infant from 3 days through after 12 months (see Table 3, also shown below).







    PNG
    media_image1.png
    119
    639
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    821
    652
    media_image2.png
    Greyscale






Varieties of formula based on the age of the infant
Erdman teaches the method of administering/feeding age based infant formulas to an infant in at least the first year of life (ref. clm. 1).

Erdmann’s method of feeding an infant, includes feeding an array of nutritional compositions to the infant (see Table 3 above), including at least three infant formulas.

Erdman’s Table 3 shows:
a first infant composition for use during 3 to 14 days of life (see Formulas A1; 
a second infant composition for use during the 2nd-3rd months of life (see Formula A3); and 
a third infant composition for use during the 4th to 12th months of life (see Formula B).

Therefore, Erdman teaches feeding the formulas to the infant, wherein:
a first infant composition is fed during the 1st month of life;
a second infant composition during the 2nd month of life; and 
a third infant composition during the 3rd to 6th months of life (see Table 3), as claimed.




Protein content
Erdman shows the protein content in the formulas decrease as the infant increases in age, including, wherein:
the protein content in the 1st composition (A1) is higher than the protein content of the 2nd composition (A3); and 
the protein content in the 2nd composition (A3) is higher or equal to the protein content of the third composition (B) (see Table 3).

Erdmann also provides that the protein is in amounts of g/100kcal, as claimed (see Table 3).

Energy density (kcal/100ml)
Erdmann’s, Table 3 shows that:
Formula A1 has an energy density of 593-728 kcal/L;
Formula A3 has an energy density of 593-728 kcal/L; and
Formula B has an energy density of 630-773 kcal/L energy.
Said teaching provides ranges for the 1st and 2nd infant compositions that encompass the 1st infant composition (A1) having a higher energy density than the 2nd infant composition (A3); and wherein the range for energy density of the 2nd infant composition (A3) encompasses a higher energy density than an amount in the range for the 3rd infant composition (B), as claimed.


Dependent claim
As for claim 11, Erdman teaches the separate nutritional formulas are packaged into single servings in the form of capsules that are reconstituted with water (see the Kit section).

Response to Arguments
It is asserted, that without acquiescing to the merits of the objections and the rejections and solely to advance prosecution of the present application, the Response amended Claim 10 as fully supported by the specification at, for example, page 12, lines 25-31; and further amended Claims 10 and 11 solely for clarification, not to avoid any prior art.  The amendments do not add new matter. In view of the amendments and/or for at least the reasons set forth below, Applicant respectfully requests that the objections and the rejections be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated, and said Objection and Rejection is not re-issued herein.
 
It is asserted, that in the Office Action, Claim 10 is rejected under 35 U.S.C. §103 as allegedly being unpatentable over International Publication No. 2009068549 to Klassen ("Klassen"). See Office Action, pages 4-5. Claim 11 is rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Klassen, and further in view of International Publication No. 2015078938 to Erdmann ("Erdmann"). See Office Action, pages 6-7. In view of the amendments and for at least the reasons set forth below, Applicant respectfully submits that the cited references are deficient with respect to the present claims. 
Present independent Claim 10 recites a method for providing nutrition to an infant in at least the first year or the first two or first 3 years of life, the method comprising: feeding to the infant a first infant composition during the first month of life; feeding to the infant a second infant composition during the second month of life; and feeding to the infant a third infant composition during the third to sixth months of life, and wherein the protein content (in g protein/100kcal) of the first infant composition is higher than the protein content of the second infant composition, the protein content (in g protein/100kcal) of the second infant composition is higher or equal to the protein content of the third infant composition, the energy density of the first infant composition is higher than the energy density of the second infant composition, and the energy density of the second infant composition is higher than the energy density of the third infant composition. 
In contrast to the claimed invention, the cited references Klassen and Erdmann alone or in combination fail to render obvious the present claims. For example, Klassen and Erdmann alone or in combination fail to disclose or suggest the energy density of the first infant composition is higher than the energy density of the second infant composition, and the energy density of the second infant composition is higher than the energy density of the third infant composition, as required by present claims. 
In this regard, the Patent Office referred to Example 1 of Klassen as allegedly disclosing a method for providing nutrition to an infant in at least the first two years of life. See Office Action, pages 4-5 (citing Klassen, Example 1). However, Example 1 (reproduced below) of Klassen explicitly shows its infant formulas all have the same energy density for its different age ranges. See Klassen, Example 1. Nothing in Klassen teaches modifying these compositions to decrease their energy density with increasing age of the infant, as required by the proposed claim amendment. Thus, Klassen fails to disclose or suggest the energy density of the first infant composition is higher than the energy density of the second infant composition, and the energy density of the second infant composition is higher than the energy density of the third infant composition, as required by present claims. 
The secondary reference Erdmann fails to remedy the deficiency of the primary reference Klassen. In this regard, the Patent Office relied on Erdmann for the alleged disclosure of methods of providing a nutritional composition system comprising 2, 3, 4 or ever nutritional infant formula compositions, sequentially administered between birth and until 3-6 months, wherein each of these nutritional compositions has a protein amount that decreases with the sequence of administration, as the age of the infant increases. See Office Action, page 6. 
As shown in Table 1, Erdmann merely discloses its first nutritional composition for use in the first 3 months, its second nutritional composition for use from 4th to 12th month and its third nutritional composition for use after 12 months. 
As shown in Table 2, Erdmann merely discloses its first nutritional composition for use in the first 3-15 days, its second nutritional composition for use from the first 3-15 days to the 3rd month, its third nutritional composition for use from 4th to 12th month and its fourth nutritional composition for use after 12 months. 


As shown in Table 3, Erdmann merely discloses its first nutritional composition for use in the first 3-15 days, its second nutritional composition for use from the first 3-15 days to the 1st month, its third nutritional composition for use the 2nd to 3rd 
month, its fourth nutritional composition for use from 4th to 12th month and its fifth nutritional composition for use after 12 months. As shown in Table 5, Erdmann merely discloses its first infant formula having an energy density of 64.6 kcal/ml, which is lower than that (i.e., 67.2 kcal/ml) of its second infant formula. 
Thus, Erdmann fails to disclose or suggest that the energy density of any first infant composition for use during the first month of life is higher than the energy density of any second infant composition for use during the second month of life, and the energy density of any second infant composition is higher than the energy density of any third infant composition for use during the sixth month of life. Further, Erdmann fails to provide any reason or motivation for the skilled artisan to modify Klassen's compositions to decrease their energy density with increasing age of the infant, as required by the proposed claim amendment. As such, the skilled artisan would not have combined the cited references to somehow arrive at the present claims. 
Therefore, the present claims are novel, nonobvious, and distinguishable from the cited references. Accordingly, the obviousness rejections of the present claims should be reconsidered and withdrawn. 
In response, as for the new claim amendments, please see the new grounds of rejection above, necessitated by them.


As for Klassen, please not this reference is no longer applied, based on examination of the new claim amendments, therefore arguments thereof are moot.
As for Erdmann, Table 3 shows Formula A1, which for examination purposes is  considered the 1st infant formula composition; then Formula A3, which for examination purposes is  considered the 2nd infant formula composition; and Formula B, which for examination purposes is  considered the 3rd infant formula composition.  As for what each formula, for examination purposes, is called:1st , 2nd or 3rd, as long as the formulas are taught to be administered to infant of the claimed age groups, the limitations are met regardless of the order they are presented in the reference.
Erdmann’s Table 3 also provides ranges for the 1st and 2nd infant compositions that encompass the 1st infant composition (A1) having a higher energy density than the 2nd infant composition (A3); and wherein the range for energy density of the 2nd infant composition (A3) encompasses a higher energy density than an amount in the range for the 3rd infant composition (B), as claimed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Klassen: Age tailored nutritional compositions: WO 2009068549 A1; published: 2009-06-04.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 


To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793